COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-441-CV
 
ANTARES
CONSTRUCTION, INC.                                           APPELLANT
D/B/A ANTARES
CONSTRUCTION
 
                                                   V.
 
TRANSCONTINENTAL
INSURANCE                                            APPELLEE
COMPANY, A NEW YORK
CORPORATION
TRADING UNDER THE STYLE
NAME OF CNA
COMMERCIAL INSURANCE CO.
                                               ----------
         FROM
COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
For Voluntary Dismissal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.
PER CURIAM
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.




DELIVERED: January 5,
2006




[1]See Tex. R. App. P. 47.4.